Case 2:14-cv-01855-GW-GJS Document 117 Filed 01/30/20 Page 1 of 13 Page ID #:5978



    1
    2
    3
    4
    5
    6
    7
    8                        UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10
   11    DONALD M. LUSNAK, on behalf              Case No. CV 14-1855-GW-GJSx
         of himself and all others similarly
   12    situated,                                ORDER GRANTING
                                                  PRELIMINARY APPROVAL OF
   13                   Plaintiff,                CLASS SETTLEMENT AND
                                                  DIRECTION OF NOTICE UNDER
   14    v.                                       RULE 23(E)
   15    BANK OF AMERICA, N.A.; and               Judge: Hon. George Wu
         DOES 1 through 10, inclusive,
   16
                        Defendant.
   17
   18
   19         Before the Court is Plaintiff Donald M. Lusnak’s (“Plaintiff”) Unopposed
   20   Motion for Preliminary Approval of Class Settlement and Direction of Notice
   21   Under Rule 23(e) (“Motion”). Plaintiff and Defendant Bank of America, N.A.
   22   (“Bank of America”) have entered into a Class Action Settlement Agreement and
   23   Release, dated December 27, 2019 (“Settlement Agreement”). Having thoroughly
   24   reviewed the Settlement Agreement, including the proposed forms of class notice
   25   and other exhibits thereto, the Motion, and the papers and arguments in connection
   26   therewith, THE COURT HEREBY FINDS, CONCLUDES, AND ORDERS THE
   27   FOLLOWING:
   28         1.    Capitalized terms not otherwise defined herein have the meanings set

                                                -1-
Case 2:14-cv-01855-GW-GJS Document 117 Filed 01/30/20 Page 2 of 13 Page ID #:5979



    1   forth in the Settlement Agreement.
    2         2.     This Court has subject matter jurisdiction over this matter pursuant to
    3   28 U.S.C. § 1332(d), and has personal jurisdiction over the Parties and the
    4   Settlement Class Members. Venue is proper in this District.
    5         3.     The Motion is GRANTED.
    6         4.     The Court hereby preliminarily approves the Settlement Agreement
    7   and the terms embodied therein pursuant to Rule 23(e)(1). The Court finds that it
    8   will likely be able to approve the Settlement Agreement under Rule 23(e)(2) and to
    9   certify the Settlement Class for purposes of judgment on the proposed Settlement.
   10   The Court preliminarily finds that the Settlement is fair, reasonable, and adequate
   11   as to the Settlement Class Members under the relevant considerations. The Court
   12   finds that Plaintiff and proposed Settlement Class Counsel have adequately
   13   represented, and will continue to adequately represent, the Settlement Class. The
   14   Court further finds that the Settlement Agreement is the product of arm’s length
   15   negotiations by the Parties through an experienced mediator, Eric Green of
   16   Resolutions LLC, and comes after years of litigation, significant discovery, and full
   17   briefing on class certification. The Court preliminarily finds that the relief
   18   provided—a non-reversionary common settlement fund of $35 million, which
   19   Plaintiff estimates represents approximately 75% of the alleged class damages—is
   20   adequate taking into account, inter alia, the costs, risks, and delay of trial and
   21   appeal and the proposed method of distributing payments to the Settlement Class
   22   (i.e., direct payments by check with no need for Settlement Class Members to
   23   submit a claim). The Court further finds that the Settlement Agreement treats the
   24   Settlement Class Members equitably relative to each other. Under the terms of the
   25   Settlement Agreement, Settlement Class Members will be sent a settlement
   26   payment, which will be based on the unpaid escrow interest each of them is
   27   allegedly owed. Specifically, each Settlement Class Member will receive a
   28   minimum payment of $5.00, plus a portion of remaining settlement payment funds

                                                  -2-
Case 2:14-cv-01855-GW-GJS Document 117 Filed 01/30/20 Page 3 of 13 Page ID #:5980



    1   (after payment of attorney’s fees and costs, service award, and notice and
    2   settlement administration costs) in amounts directly proportionate to the alleged
    3   unpaid escrow interest for their loan. The Court will fully assess any request for
    4   attorneys’ fees and litigation expenses after receiving a motion from Settlement
    5   Class Counsel supporting such request. At this stage, the Court finds that the plan
    6   to request fees and litigation expenses to be paid from the common settlement fund
    7   creates no reason not to direct notice to the Settlement Class; should this Court find
    8   any aspect of the requested attorneys’ fees or expenses unsupported or unwarranted,
    9   such funds will not revert to Bank of America.
   10         5.     The Court hereby provisionally certifies, for settlement purposes only,
   11   a “Settlement Class,” pursuant to Rule 23(a) and Rule 23(b)(3), consisting of:
   12         All mortgage loan customers of Bank of America—including any
   13         customers whose loans were originated by Bank of America, whose
   14         loans Bank of America later acquired an ownership interest in, or
   15         whose loans Bank of America serviced—whose mortgage loan is for
   16         a one- to four-family residence located in California, and who paid
   17         Bank of America money in advance for payment of taxes and
   18         assessments on the property, for insurance, or for other purposes
   19         relating to the property, and did not receive at least 2 percent simple
   20         interest per annum on the amounts so held by Bank of America from
   21         July 1, 2008 to December 31, 2018. “Bank of America” as used in this
   22         definition includes Bank of America Corp., Bank of America, N.A.,
   23         and their subsidiaries or predecessors. Excluded from the Settlement
   24         Class will be those persons who submit a timely and valid Request for
   25         Exclusion in accordance with the procedures set forth in the Settlement
   26         Agreement and in this Preliminary Approval Order.
   27         6.     The Court finds that, for settlement purposes only, the Settlement
   28   Class, as defined above, meets the requirements for class certification under Federal

                                                 -3-
Case 2:14-cv-01855-GW-GJS Document 117 Filed 01/30/20 Page 4 of 13 Page ID #:5981



    1   Rules of Civil Procedure 23(a) and 23(b)(3)—namely, that (1) the Settlement Class
    2   Members are sufficiently numerous such that joinder is impracticable; (2) there are
    3   common questions of law and fact; (3) Plaintiff’s claims are typical of those of the
    4   Settlement Class Members; (4) Plaintiff and Class Counsel have adequately
    5   represented, and will continue to adequately represent, the interests of the
    6   Settlement Class Members; and (5) for purposes of settlement, the Settlement Class
    7   meets the predominance and superiority requirements of Rule 23(b)(3).
    8         7.      Certification of the Settlement Class shall be solely for settlement
    9   purposes and without prejudice to the Parties in the event the Settlement is not
   10   finally approved by this Court or otherwise does not take effect, and the Parties
   11   preserve all rights and defenses regarding class certification in the event the
   12   Settlement is not finally approved by this Court or otherwise does not take effect.
   13         8.      The Court hereby appoints Plaintiff Donald M. Lusnak as Settlement
   14   Class Representative to represent the Settlement Class.
   15         9.      The Court hereby appoints the following attorneys as Settlement Class
   16   Counsel for the Settlement Class: McCune Wright Arevalo LLP (Richard D.
   17   McCune and Elaine Kusel) and Lieff Cabraser Heimann & Bernstein, LLP (Roger
   18   N. Heller and Michael W. Sobol).
   19         10.     The Court hereby appoints Epiq Class Action & Claims Solutions, Inc.
   20   (“Epiq”) as Settlement Administrator and directs Epiq to carry out all duties and
   21   responsibilities of the Settlement Administrator as specified in the Settlement
   22   Agreement and herein.
   23         11.     The Court hereby appoints Arthur Olsen of Cassis Technologies, LLC
   24   as Calculation Advisor and directs Mr. Olsen to carry out all of the duties and
   25   responsibilities of the Calculation Advisor as specified in the Settlement Agreement
   26   and herein.
   27   Notice Program
   28         12.     Pursuant to Rule 23(e)(1) and Rule 23(c)(2)(B), the Court approves the

                                                  -4-
Case 2:14-cv-01855-GW-GJS Document 117 Filed 01/30/20 Page 5 of 13 Page ID #:5982



    1   proposed Notice program set forth at Section 4.2 of the Settlement Agreement,
    2   including the form and content of the proposed forms of class notice attached as
    3   Exhibits C through F to the Settlement Agreement. The Court finds that the
    4   proposed Notice program meets the requirements of due process under the U.S.
    5   Constitution and Rule 23; and that such Notice program, which includes individual
    6   direct email/mail notice to Settlement Class Members, publication notice, and the
    7   establishment of a Settlement Website, is the best notice practicable under the
    8   circumstances and shall constitute due and sufficient notice to all persons entitled
    9   thereto. The Court further finds that the proposed form and content of the forms of
   10   the Notice are adequate and will give the Settlement Class Members sufficient
   11   information to enable them to make informed decisions as to the Settlement Class,
   12   the right to object or opt out, and the proposed Settlement and its terms. The Court
   13   finds that the Notice clearly and concisely states in plain, easily understood
   14   language, inter alia: (i) the nature of the Lawsuit; (ii) the definition of the
   15   Settlement Class; (iii) the class claims and issues; (iv) that a Settlement Class
   16   Member may enter an appearance through an attorney if the member so desires; (v)
   17   that the Court will exclude from the Settlement Class any member who timely and
   18   validly requests exclusion; (vi) the time and manner for requesting exclusion; and
   19   (vii) the binding effect of a class judgment on Settlement Class Members
   20   under Rule 23(c)(3).
   21         13.    The Court directs the Settlement Administrator and the Parties to
   22   implement the Notice program as set forth in the Settlement Agreement.
   23         14.    Mortgage Escrow List: No later than thirty (30) days after entry of this
   24   Preliminary Approval Order, Bank of America shall provide the Mortgage Escrow
   25   List to the Calculation Advisor, including all of the information specified for such
   26   list in the Settlement Agreement or as otherwise mutually agreed to by Bank of
   27   America and Settlement Class Counsel.
   28         15.    Preliminary Settlement Class Member List: As soon as practicable,

                                                   -5-
Case 2:14-cv-01855-GW-GJS Document 117 Filed 01/30/20 Page 6 of 13 Page ID #:5983



    1   and no later than fifty (50) days after entry of this Preliminary Approval Order, the
    2   Calculation Advisor shall provide the Preliminary Settlement Class Member List to
    3   Bank of America and Settlement Class Counsel, including all of the information
    4   specified for such list in the Settlement Agreement or as otherwise mutually agreed
    5   to by Bank of America and Settlement Class Counsel.
    6         16.    Settlement Class Member List: As soon as practicable, and no later
    7   than seventy (70) days after entry of this Preliminary Approval Order, Bank of
    8   America shall provide the Settlement Administrator with the Settlement Class
    9   Member List, including all of the information specified for such list in the
   10   Settlement Agreement or as otherwise mutually agreed to by Bank of America and
   11   Settlement Class Counsel.
   12         17.    Email Notice: By no later than ninety (90) days after entry of this
   13   Preliminary Approval Order (hereinafter, the “Notice Date”), the Settlement
   14   Administrator shall send the Email Notice, substantially in the form attached as
   15   Exhibit D to the Settlement Agreement, to the Settlement Class Members who have
   16   an email address listed in the Settlement Class Member List.
   17         18.    Mail Notice: By no later than the Notice Date the Settlement
   18   Administrator shall send to all Settlement Class Members, via first class U.S. Mail,
   19   the Postcard Notice, substantially in the form attached as Exhibit E to the
   20   Settlement Agreement. Before sending the Postcard Notice, the Settlement
   21   Administrator shall update each Settlement Class Member’s mailing address
   22   through the U.S. Postal Service National Change of Address database and use the
   23   mailing address as updated. For Postcard Notices that are returned undeliverable
   24   with forwarding address information, the Settlement Administrator shall re-send the
   25   Postcard Notice to the new address indicated within seven (7) days of receiving the
   26   returned Postcard Notice. For Postcard Notices that are returned undeliverable
   27   without forwarding address information, the Settlement Administrator shall
   28   perform a standard skip trace, in the manner that the Settlement Administrator

                                                 -6-
Case 2:14-cv-01855-GW-GJS Document 117 Filed 01/30/20 Page 7 of 13 Page ID #:5984



    1   customarily performs skip traces, to try to identify an updated address and shall re-
    2   send the Postcard Notice if updated address information is identified.
    3         19.     Publication Notice: By no later than the Notice Date, the Settlement
    4   Administrator shall cause the Publication Notice, substantially in the form attached
    5   as Exhibit F to the Settlement Agreement, to be published once (no smaller than 1/4
    6   page advertisements) in each of the following publications: San Francisco
    7   Chronicle, Sacramento Bee, Los Angeles Times, and San Diego Union-Tribune.
    8         20.     Settlement Website: The Settlement Administrator shall establish a
    9   Settlement Website, at the URL www.EscrowInterestSettlement.com, dedicated to
   10   the Settlement. The Settlement Website shall contain the Website Notice
   11   (substantially in the form attached as Exhibit C to the Settlement Agreement), as
   12   well as the Settlement Agreement, this Order, Settlement Class Counsel’s motion
   13   for attorneys’ fees, expenses, and service award (after it is filed), and other
   14   appropriate documents and/or information as agreed to by the Parties or further
   15   ordered by the Court. The Settlement Website shall not include any advertising,
   16   and shall not bear or include Bank of America’s logo or trademarks. The
   17   Settlement Website shall be operational by no later than the day before the first day
   18   the Settlement Administrator sends an Email Notice or a Postcard Notice to any
   19   Settlement Class Member, and the Settlement Administrator shall maintain the
   20   Settlement Website until one year after the Effective Date or such later date as
   21   agreed to by the Parties. The Settlement Website shall be optimized for mobile
   22   device use.
   23         21.     Toll-Free Number: The Settlement Administrator shall also establish a
   24   toll-free telephone number, with message and interactive voice response (IVR)
   25   capabilities, which Settlement Class Members can refer to for information about the
   26   Lawsuit and the Settlement. The toll-free number shall be operational by no later
   27   than the day before the first day the Settlement Administrator sends an Email
   28   Notice or a Postcard Notice to any Settlement Class Member, and the Settlement

                                                  -7-
Case 2:14-cv-01855-GW-GJS Document 117 Filed 01/30/20 Page 8 of 13 Page ID #:5985



    1   Administrator shall maintain the toll-free number until one year after the Effective
    2   Date or such later date as agreed to by the Parties.
    3         22.    Within 30 days of entry of this Preliminary Approval Order, Bank of
    4   America shall pay the Notice and Administration Costs Advance to the Settlement
    5   Administration in an amount of $335,000.
    6         23.    By no later than fourteen (14) days before the Final Approval Hearing,
    7   the Settlement Administrator shall file (or provide to Settlement Class Counsel for
    8   filing) a declaration confirming that Notice program has been implemented in
    9   accordance with the Settlement Agreement and this Order (including CAFA notice)
   10   and providing a final list of persons who submitted timely and valid Requests for
   11   Exclusion from the Settlement Class.
   12   Opt-Out and Objection Procedures
   13         24.    Settlement Class Members may exclude themselves from the
   14   Settlement Class by mailing to the Settlement Administrator a written Request for
   15   Exclusion that is postmarked no later than sixty (60) days after the Notice Date (the
   16   “Exclusion/Objection Deadline”). To be effective, the Request for Exclusion must
   17   include (a) the Settlement Class Member’s full name, telephone number, mailing
   18   address, and email address; (b) a clear and unequivocal statement that the
   19   Settlement Class Member wishes to be excluded from the Settlement Class; (c) the
   20   name and case number of the Lawsuit: “Lusnak v. Bank of America, N.A., Case No.
   21   2:14-CV-1855”; and (d) the Settlement Class Member’s signature or a signature of
   22   an individual authorized to act on the Settlement Class Member’s behalf. Requests
   23   for Exclusion must be specific to individual Settlement Class Members, and
   24   Settlement Class Members cannot request exclusion as a class or group. Any
   25   Request for Exclusion from a Settlement Class Member that is a co-borrower on a
   26   mortgage must be signed by all co-borrowers on that mortgage. Upon the
   27   Settlement Administrator’s receipt of a timely and valid Request for Exclusion, the
   28   Settlement Class Member shall be deemed excluded from the Settlement Class,

                                                  -8-
Case 2:14-cv-01855-GW-GJS Document 117 Filed 01/30/20 Page 9 of 13 Page ID #:5986



    1   shall not be considered a Settlement Class Member, and shall not be entitled to any
    2   benefits from this Settlement. Any person in the Settlement Class who submits a
    3   timely and valid Request for Exclusion is foreclosed from objecting to the
    4   Settlement or to Settlement Class Counsel’s motion for attorneys’ fees, expenses,
    5   and service award. If a Settlement Class Member submits both a timely and valid
    6   Request for Exclusion and an objection, the Settlement Class Member shall be
    7   treated as if they had only submitted a Request for Exclusion. Any Settlement Class
    8   Member who does not submit a timely and valid Request for Exclusion in
    9   accordance with this paragraph shall be bound by the Final Order and Judgment if
   10   and when it is entered. The Settlement Administrator shall provide copies of all
   11   timely and valid Requests for Exclusion to Settlement Class Counsel and Bank of
   12   America’s Counsel.
   13         25.    Any Settlement Class Member who does not submit a timely and valid
   14   Request for Exclusion may object to the proposed Settlement and/or to Settlement
   15   Class Counsel’s motion for attorneys’ fees, expenses, or service award. To be
   16   considered valid, an objection must be in writing, must be filed with or mailed to
   17   the Court, and mailed to the Settlement Administrator at the addresses listed in the
   18   Website Notice, postmarked or filed no later than sixty (60) days after the Notice
   19   Date (the “Exclusion/Objection Deadline”), and must include the following: (a) the
   20   name and case number of the Lawsuit: “Lusnak v. Bank of America, N.A., Case No.
   21   2:14-CV-1855”; (b) the full name, mailing address, telephone number, and email
   22   address of the objector; (c) the objector’s signature or the signature of an individual
   23   authorized to act on his or her behalf; (d) a description of the specific reasons for
   24   the objection; (e) the name, address, bar number and telephone number of counsel
   25   for the objector, if the objector is represented by an attorney; and (f) state whether
   26   the objector intends to appear at the Final Approval Hearing either in person or
   27   through counsel. Only objections that are submitted in accordance with this
   28   paragraph shall be heard by the Court. Any Settlement Class Member who does

                                                  -9-
Case 2:14-cv-01855-GW-GJS Document 117 Filed 01/30/20 Page 10 of 13 Page ID #:5987



    1   not timely submit an objection in accordance with this paragraph, shall waive the
    2   right to object or to be heard at the Final Approval Hearing and shall be forever
    3   barred from making any objection to the proposed Settlement or to Settlement Class
    4   Counsel’s motion for attorneys’ fees, expenses, and service award.
    5   Final Approval Hearing
    6         22.    The Court will hold a Final Approval Hearing on August 10, 2020 at
    7   8:30 a.m., in the United States District Court for the Central District of California,
    8   Courtroom 9D, 350 West 1st Street, Los Angeles, CA, 90012. The purposes of the
    9   Final Approval Hearing will be to: (i) determine whether the proposed Settlement
   10   Agreement should be finally approved by the Court as fair, reasonable, adequate,
   11   and in the best interests of the Settlement Class; (ii) determine whether judgment
   12   should be entered pursuant to the Settlement Agreement, dismissing the Lawsuit
   13   with prejudice and releasing all Released Claims; (iii) determine whether the
   14   Settlement Class should be finally certified; (iv) rule on Settlement Class Counsel’s
   15   motion for attorneys’ fees, expenses and service awards; (v) consider any properly
   16   filed objections; and (vi) consider any other matters necessary in connection with
   17   the final approval of the Settlement. Agreement
   18         23.    By no later than fifteen (15) days after the Notice Date, Settlement
   19   Class Counsel shall file their: (a) motion for final approval of the Settlement
   20   Agreement; and (b) motion for attorneys’ fees, expenses and service awards.
   21   Promptly after they are filed, these documents shall be posted on the Settlement
   22   Website.
   23         24.    By no later than fourteen (14) days before the Final Approval Hearing,
   24   the Parties shall file any responses to any Settlement Class Member objections and
   25   any replies in support of final settlement approval and/or Settlement Class
   26   Counsel’s motion for attorneys’ fees, expenses and service awards.
   27         25.    The Court may, in its discretion, modify the date and/or time of the
   28   Final Approval Hearing. In the event the Court changes the date and/or time of the

                                                 - 10 -
Case 2:14-cv-01855-GW-GJS Document 117 Filed 01/30/20 Page 11 of 13 Page ID #:5988



    1   Final Approval Hearing, the new date and time shall be posted on the Settlement
    2   Website.
    3         26.    Only Settlement Class Members who have submitted timely and valid
    4   objections, in accordance with the requirements of this Preliminary Approval
    5   Order, may be heard at the Final Approval Hearing.
    6         27.    If the Settlement Agreement, including any amendment made in
    7   accordance therewith, is not approved by the Court or shall not become effective
    8   for any reason whatsoever, the Settlement Agreement and any actions taken or to be
    9   taken in connection therewith (including this Preliminary Approval Order and any
   10   judgment entered herein), shall be terminated and shall become null and void and of
   11   no further force and effect except for (i) any obligations to pay for any expense
   12   incurred in connection with Notice and administration as set forth in the Settlement
   13   Agreement, and (ii) any other obligations or provisions that are expressly
   14   designated in the Settlement Agreement to survive the termination of the Settlement
   15   Agreement.
   16         28.    Other than such proceedings as may be necessary to carry out the
   17   terms and conditions of the Settlement Agreement, including matters relating to
   18   Settlement Class Counsel’s motion for attorneys’ fees, expenses and service award,
   19   all proceedings in the Lawsuit are hereby stayed and suspended until further order
   20   of this Court.
   21         29.    Pending final determination of whether the Settlement Agreement
   22   should be finally approved, Plaintiff and all Settlement Class Members are barred
   23   and enjoined from filing, commencing, prosecuting, or enforcing any action against
   24   the Released Parties insofar as such action asserts Released Claims, directly or
   25   indirectly, in any judicial, administrative, arbitral, or other forum. This bar and
   26   injunction is necessary to protect and effectuate the Settlement Agreement and this
   27   Preliminary Approval Order, and this Court’s authority to effectuate the Settlement,
   28   and is ordered in aid of this Court’s jurisdiction.

                                                  - 11 -
Case 2:14-cv-01855-GW-GJS Document 117 Filed 01/30/20 Page 12 of 13 Page ID #:5989
Case 2:14-cv-01855-GW-GJS Document 117 Filed 01/30/20 Page 13 of 13 Page ID #:5990
